ON PETITION FOR REHEARING.
AILSHIE, C. J.
A petition for rehearing has been filed on behalf of appellants, from which it would appear that counsel do not clearly apprehend the grounds upon which the decision of the court was based or its legal effect. It is true, as urged by counsel, that a court of equity may properly, under certain circumstances, grant relief from the consequences of a mistake of law, but not when the party seeking the relief has himself been negligent in safeguarding his interests, and is charged with notice of doubtful title as regards the property he is bargaining for, before consummating the transaction of which he complains.
Counsel calls our attention to the following language in the opinion: ‘ ‘ Soon after the deal was closed between Anderson and the Ulbrights for the transfer of section 7, the Ulbrights, in accordance with their agreement of August 19th, began a suit in the district court against Baslington for possession of the disputed area,” and it is pointed out that this suit was started on July 22d, nearly a month previous to the contract of Aug. 19th, and could not, therefore, have been in pursuance of that contract. The closing of the deal referred to in the sentence above quoted was evidenced by the original contract of July 6th, to which the contract of Aug. *6019th was ancillary. In any event it is immaterial whether the Ulbrights began this suit in pursuance of the contract of July 6th, or in accordance with a later understanding which was evidenced by the contract of Aug. 19th, or independent entirely of any express agreement so to do. The record shows that soon after the negotiations for the property were substantially closed by the contract of July 6th, -they did in apparent good faith begin and prosecute a suit for the purpose of acquiring title to the land in dispute on behalf of their grantee.
The petition for rehearing is denied.
Sullivan, J., concurs.